Citation Nr: 0217354	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  98-16 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  The veteran also had active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) at various 
times from June 1980 to February 1996.

This appeal arises from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied the claim of 
entitlement to service connection for diabetes mellitus.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.

The veteran requested and received a hearing before an RO 
hearing officer and a videoconference hearing before the 
undersigned member of the Board.

The claim was remanded by the Board in July 2000 and again 
in October 2001.  


FINDINGS OF FACT

1.  Diabetes mellitus was first manifested in March 1993; 
worsening was first shown in November 1993. 

2.  Medical evidence attributes any worsening of diabetes 
mellitus to the natural progression of the disease. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service, nor was it incurred in 
or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 
1112, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran's service medical records (SMRs) are negative 
for signs or symptoms of diabetes mellitus during his active 
military service, which ended in June 1980.  An April 1995 
West Virginia National Guard retention examination report 
reflects an elevated glucose level with a recommendation for 
follow-up by the veteran's family physician.  At various 
times, the veteran reported that he was treated at an Army 
medical clinic at Fort Drum, New York, in June 1993, while 
performing ACDUTRA (summer camp).  The RO attempted to 
obtain these treatment reports; however, none were located.  

The veteran submitted a claim for service connection for 
diabetes mellitus in July 1998, reporting, at that time, 
that diabetes began in April 1995.  The RO subsequently 
attempted to obtain pertinent medical records from all 
sources of treatment reported by the veteran and by querying 
the National Personnel Records Center and state National 
Guard agencies of which the veteran had been a member.  The 
following is a discussion of all pertinent evidence 
received.  

A March 1993 Bethesda Naval Hospital emergency room report 
notes a non-urgent admission for the veteran.  The 
assessment was new onset diabetes mellitus.  According to 
the report, the veteran was not authorized for further 
treatment and was therefore transferred to the Washington VA 
Medical Center with a prescription for glyburide, 5 mg, 
orally, per day.  At the Washington VA Medical Center, he 
received aggressive hydration and four units of extra 
regular insulin.  He refused further care and was therefore 
sent home with Micronase to be followed up at a VA Medical 
Center in West Virginia.  

A May 1993 VA clinical report reflects hospitalization for 
two days for symptoms of polyuria, polydipsia, 
lightheadedness, headaches, and weight loss.  The veteran 
reported losing 23 pounds during the recent two months and 
mentioned that a diagnosis of diabetes mellitus had been 
given "a couple of years ago".  The report notes that the 
veteran "is aware of his diagnosis of diabetes and of the 
complications of not adequately treating his hyperglycemia". 

A November 1993 VA consultation report notes that the 
veteran was admitted with poorly controlled diabetes 
mellitus and was to begin insulin treatment; however, the 
veteran was uncooperative and refused further care.  

A January 1994 VA hospital report reflects a 4-day admission 
for management of hypoglycemia.  Insulin was started.  The 
discharge diagnosis was insulin dependent diabetes mellitus. 

At various times, the veteran and other lay witnesses 
reported that the veteran was hospitalized for an insulin 
reaction in July 1993 while on annual training.   

In June 1999 and again in March 2001, the veteran testified 
that his diabetes mellitus began in early 1993, that he had 
been treated with insulin prior to going to ACDUTRA in June 
1993, and that during ACDUTRA he took insulin and had a 
serious insulin reaction.  He attributed the insulin 
reaction to a lack of proper storage for his insulin during 
hot weather at Fort Drum and he further testified that a 
treating physician at Fort Drum obtained fresh insulin and 
arranged to have it stored in the mess hall refrigerator.  
He testified to the effect that the insulin reaction that 
occurred at Fort Drum caused his diabetes mellitus symptoms 
to increase in severity, as shown by a greater need for 
insulin since that time.

In July 2000, the Board remanded the claim for additional 
medical records and to verify dates of ACDUTRA in 1993.  

In a November 2000 letter, a VA physician reported that a 
review of the veteran's chart reflected that, "The onset of 
the patient's diabetes began in 1993 while in the service".   

In November 2000, the veteran again argued that mishandling 
of his "medication" during ACDUTRA resulted in insulin 
dependent diabetes mellitus.  

In October 2001, the Board remanded the case for an 
additional search for verification of ACDUTRA dates and for 
a medical opinion.  

In October 2001, the RO received pay records concerning the 
veteran from the Defense Accounting and Finance System 
(DFAS).  These records reflect that he received pay for 
ACDUTRA performed from June 4 through June 19, 1993.  The 
veteran received no other active duty pay in 1993. 

In June 2002, a VA physician reviewed the file and noted 
that an opinion was requested concerning whether the 
veteran's diabetes mellitus worsened during active duty from 
June 4 to June 19, 1993.  The physician mentioned the 
hospitalization records of March, May, and November 1993, 
and noted that the veteran clearly had diabetes mellitus 
prior to June 1993.  The physician noted that contrary to 
the veteran's contention that he was on insulin during June 
1993, he was really on Glyburide during that period, as 
documented by a May 1993 clinical record made on May 26, 
1993, just over a week prior to the June 4 start date of his 
active duty training.  

The physician also addressed whether improperly stored 
insulin contributed to a worsening of the veteran's diabetes 
mellitus and stated, "There is no mechanism by which this 
could believably occur.  It seems much more likely that 
progression of his underlying disease process caused a 
natural worsening of his diabetic state over time".  The 
physician noted further support for the opinion in a 
November 1993 clinical report, which reflected that the 
veteran was not yet on insulin at that time.  The physician 
concluded the report with the following:  

In summary, in response to the question about 
the period of active duty training, there is no 
evidence that the diabetes had any significant 
progression during the period of active duty 
training.  The patient was supposed to be taking 
oral hypoglycemic agents, not Insulin, during that 
period of time.  The worsening of his disease is 
quite consistent with the natural progression of 
uncontrolled diabetes mellitus.  There is no reason 
to believe that any treatment during the period of 
active duty training changed the natural course of 
the disease process.  

In August 2002, the veteran submitted a medical opinion that 
reached the opposite conclusion.  This opinion was signed by 
a VA registered nurse (RN).  The RN stated: "[The veteran's] 
symptoms is the result of long term diabetes that have been 
poorly controlled.  It was aggravated in 1993 after an 
episode of improperly stored insulin".  

In August 2002, the veteran submitted several lay witness 
statements offering eye witness accounts of the veteran 
being administered insulin in or around March 1993.  

In October 2002, the veteran reiterated that a doctor told 
him that he suffered an insulin reaction during annual 
training.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The RO, in the Statement of the Case (SOC) and Supplemental 
statement of the case (SSOC), has set forth the law and 
facts in a fashion that clearly and adequately explain the 
basis of its decision.  The Board has undertaken additional 
development and has provided notice to the veteran as to 
what evidence it has tried to obtain and what evidence is 
still lacking, including notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  It appears that all relevant evidence that exists 
has been obtained.  The veteran has neither submitted nor 
made reference to any additional records which could tend to 
substantiate his claim.  No further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him 
in developing his claim or in notifying him what additional 
information he could submit.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  Accordingly, the Board finds that VA has 
satisfied its duty to assist in apprising the veteran as to 
the evidence needed, and in obtaining evidence pertaining to 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002). 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

A chronic disease will be considered to have been incurred 
in service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307 (2002).  Diabetes mellitus is considered 
to be a chronic disease within the meaning of  38 C.F.R. 
§ 3.307.  See 38 C.F.R. § 3.309 (2002).

Service connection cannot be granted on the basis of disease 
incurred or aggravated during INACDUTRA, which is the 
typical duty status during monthly National Guard training.  
ACDUTRA, however, qualifies as duty for which service 
connection can be granted for disease incurred or aggravated 
therein; however, the presumption of service connection for 
disease manifested to a degree of 10 percent or more within 
a year of discharge is not available for ACDUTRA.  See 
38 U.S.C.A. §§ 101(21-24), 106, 1110, 1112, 1131 (West 1991 
& Supp. 2002).  

The preponderance of the medical evidence reflects that the 
veteran's diabetes mellitus began in March 1993, many years 
after separation from active military service.  Therefore 
service connection on a direct basis cannot be granted nor 
can service connection be presumed to have begun during 
active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The crux 
of the case is whether diabetes mellitus began during 
ACDUTRA in June 1993 or, in the alternative, whether 
diabetes mellitus was aggravated during ACDUTRA in June 
1993.

In this case, a March 1993 diagnosis of adult "new onset" 
diabetes mellitus clearly indicates that it began prior to 
the veteran's ACDUTRA performed in June 1993.  The Board 
does not agree with the VA physician who opined, in November 
2000, that the veteran's diabetes mellitus began "while in 
the service" in 1993.  While it is true that the diabetes 
began in 1993, the veteran had no "active military service" 
in 1993, or within the prior year, and he performed no 
ACDUTRA in 1993 until June.  Clearly, as the June 2002 VA 
physician opined, the veteran's diabetes preceded any 
ACDUTRA performed in 1993.  Thus, in spite of the November 
2000 VA letter, there is no factual basis to conclude that 
diabetes mellitus began during any qualifying period of 
service, including ACDUTRA.  

Neither does the Board agree with the VA RN who opined, in 
August 2002, that the veteran's diabetes mellitus was 
aggravated in 1993 after an episode of improperly stored 
insulin.  This opinion is controverted by the November 1993 
VA hospital report, which reflects that the veteran did not 
need insulin until November 1993.  As the June 2002 VA 
opinion reflects, a need to begin insulin in November 1993 
signaled a "worsening" of the condition.  

Secondly, the June 2002 VA opinion attributes any worsening 
of diabetes mellitus to the natural progress of the disease 
and specifically excludes the June 1993 incident as a 
possible cause.  The Board does not find the competent 
medical evidence to be in relative equipoise on the issue, 
notwithstanding the fact that there is one positive opinion 
and one negative opinion concerning what triggered the need 
for insulin.  The Board finds the June 2002 VA medical 
opinion to be more persuasive than the RN opinion because it 
coincides with the correct dates of the need for insulin, as 
documented in the veteran's treatment records and also 
because it addresses the natural progress of the disease.  
Thus, the June 2002 medical opinion must be accorded more 
weight.

With respect to the lay evidence, including the testimonial 
evidence, laypersons without proper medical training and 
expertise, are not competent to provide probative evidence 
on a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Because the issue in this 
case is whether a specific incident or the natural progress 
of the disease has worsened the veteran's diabetes mellitus, 
the Board emphasizes that proper medical training and 
expertise is required in order to provide probative 
evidence.  Thus, these lay allegations cannot be given any 
weight in the matter.  After considering all the evidence, 
including the testimony offered in this matter, the Board 
finds that the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

